DETAILED ACTION
This Office Action is in response to Application filed 13 June 2020.
Claims 1-30 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 is dependent from claim 15, claim 19 is a method claim and claim 15 is a system claim.  This is believed to be a typographical error and claim 19 should be dependent from claim 16, it will be interpreted as such for the purposes of further examination.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, 14, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 13 recites the limitation "the protected memory" in line 1 and 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitation to read “a protected memory”.

Claim 14 recites the limitation "the state" and “the processor” in lines 1 and 2 respectively of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitations to read “a state” and “a processor”.

Claim 23 recites the limitation "the state" in line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitation to read “a state”.

Claim 25 recites the limitation "the protected information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the limitation to read “a state”.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 14-18, 23, 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al.,  U.S. Patent App. Pub. 2018/0143885, hereinafter referred to as “Dong”.

Referring to claim 1, Dong discloses a fault tolerant system using servers (See paragraph 0019). - A fault tolerant (FT) computer system comprising:
Dong discloses a first server as a primary container (PCN) with storage (See Fig. 1 and 12, paragraph 0002, 0019, 0107, 0108, and 0109). - a primary node comprising one or more memory devices;

Dong discloses servers with operating systems (See paragraph 0002 and 0024). - each of the primary and secondary node comprising a respective non-virtual operating system (OS) comprising a respective
Dong discloses device drivers and communication interface for coupling to a network (See paragraphs 0107, 0108). - network driver;
Dong Discloses devices drivers and storage medium including SSDs (See paragraphs 0108 and 0109). - storage driver; and
Dong discloses a COLO manager that executes checkpoint actions (See paragraph 021). - checkpoint engine;
Dong discloses communication interface for coupling to a network (See paragraphs 0107, 0108). - a respective network interface; and
Dong discloses a container checkpoint that has the operational state of the PCN and SCN (See paragraph 0025). - a respective checkpoint shim; and
Dong discloses the PCN and SCN are connected to the network (See Fig. 1 and paragraph 0030). - wherein the respective network interface of the primary node and the secondary node are connected to a network,
Dong discloses both the PCN and SCN are fed the same request network packets from a client (See paragraph 0005 and 0021). - wherein a request from a client is acted upon by the respective OS of the primary node and the secondary node,

Dong discloses initiating a checkpoint if the output response packets do not match including a difference threshold (See paragraphs 0019 and 0020). - wherein if the comparison of the result obtained by the OS of the primary node and the result obtained by the OS of the secondary node indicates similarity less than a predetermined amount, the primary node network driver informs the primary node checkpoint engine to begin a checkpoint process.

Referring to claim 2, Dong disclose the primary and secondary servers are connected through an internal network (See paragraph 0022). - The FT computer system of claim 1 further comprising a hardware interface interconnecting the primary node and the secondary node through their respective storage drivers, network drivers and checkpoint engines.

Referring to claim 3, Dong discloses initiating a checkpoint action with the PCN (See paragraph 0020). - The FT computer system of claim 1 wherein the primary node checkpoint engine notifies the primary node storage driver and the primary node network driver that a checkpoint process is about to occur.

Referring to claim 4, Dong discloses initiating a checkpoint action with the SCN (See paragraph 0020). - The FT computer system of claim 3 wherein the secondary node checkpoint engine notifies the secondary node storage driver and the secondary node network driver that a checkpoint process is about to occur.

Referring to 12, Dong discloses dropping packets from the SCN and during a failover the SCN becoming the PCN to handle the packets (See paragraphs 0025 and 0027). - The FT computer system of claim 2, wherein network adapter of secondary node is held in a quiesced state and transitioned to an active state only if the secondary node is promoted to primary node.

Referring to claim 14, Dong discloses synchronizing the operational state of the PCN, container checkpoint, with the operation state of the SCN (See paragraph 0025). - The FT computer system of claim 1 wherein the primary node checkpoint shim captures the state of the processor and devices of the primary node and transfers the state of the primary node processor and devices to the secondary node checkpoint shim.

Referring to claim 15, Dong discloses indicating checkpoint action is complete (See paragraph 0047). - The FT computer system of claim 9 wherein upon the transfer of the state of the primary node processor and devices to the secondary node checkpoint shim, the respective checkpoint engines of the primary and secondary nodes notify their respective network driver and storage driver that the checkpoint process is complete and the respective non-virtual OS of the primary node and the secondary node resume.

Referring to claim 16, Dong discloses a fault tolerant system using servers and implementing a method (See paragraphs 0019 and 0020). -  A method of performing fault tolerance in a fault tolerant (FT) computer system comprising 
Dong discloses a first server, with a processor, as a primary container (PCN) with storage (See Fig. 1 and 12, paragraph 0002, 0019, 0075, 0107, 0108, and 0109). - a primary node having a primary node processor; 
Dong discloses a separate server, with a processor, as a secondary container (SCN) with storage (See Fig. 1 and 12, paragraph 0002, 0019, 0075, 107, 0108, and 0109). - a secondary node having a secondary node processor, 
Dong discloses the servers having storage (See paragraph 0108). - each node further comprising a respective memory; 
Dong discloses communication interface for coupling to a network (See paragraphs 0107, 0108). - a respective hardware network interface connected to a network; 
Dong discloses a container checkpoint that has the operational state of the PCN and SCN (See paragraph 0025). - a respective checkpoint shim; 
Dong discloses servers with operating systems (See paragraph 0002 and 0024). - each of the primary and secondary computer node further comprising: a respective non-virtual operating system (OS), each non-virtual OS comprising a respective; 
Dong discloses device drivers and communication interface for coupling to a network (See paragraphs 0107, 0108). - network driver; 
Dong Discloses devices drivers and storage medium including SSDs (See paragraphs 0108 and 0109). - storage driver; and 

Dong discloses the PCN and SCN are connected to the network (See Fig. 1 and paragraph 0030).  Dong discloses both the PCN and SCN are fed the same request network packets from a client (See paragraph 0005 and 0021). - the method comprising the steps of: acting upon a request from a client communicating through the network by the non-virtual OS of the primary node to generate a primary node result and the non-virtual OS of the secondary node to generate a secondary node result; 
Dong discloses comparison of the outputted packets from the PCN and SCN (See paragraph 0019). - comparing, by the network driver of the primary node, the primary node result and the secondary node result for similarity; and 
Dong discloses initiating a checkpoint if the output response packets do not match including a difference threshold (See paragraphs 0019 and 0020). - if the comparison of the primary node result and the secondary node result indicates similarity less than a predetermined amount, informing, by the primary node network driver, the primary node checkpoint engine to begin a checkpoint process.

Referring to claim 17, Dong discloses initiating a checkpoint action with the PCN (See paragraph 0020). - The method of claim 16 further comprising the step of notifying, by the primary node checkpoint engine, the primary node storage driver, the primary node network driver, the primary node checkpoint shim and the secondary node checkpoint engine that a primary node checkpoint process is about to occur. 

Referring to claim 18, Dong discloses initiating a checkpoint action with the SCN (See paragraph 0020). - The method of claim 16 further comprising the step of notifying, by the secondary node checkpoint engine, the secondary node storage driver and the secondary node network driver that a secondary node checkpoint process is about to occur.

Referring to claim 23, Dong discloses synchronizing the operational state of the PCN, container checkpoint, with the operation state of the SCN (See paragraph 0025). -  The method of claim 16 further comprising capturing, by the primary node checkpoint shim, the state of the processor and devices of the primary node and transferring the state of the primary node processor and devices to the secondary node checkpoint shim.

Referring to claim 27, Dong discloses dropping packets from the SCN and during a failover the SCN becoming the PCN to handle the packets (See paragraphs 0025 and 0027). -  The method of claim 16 further comprising quiescing one or more drivers or interfaces of the secondary node prior to updating the state of the one or more drivers or interfaces of the secondary node.

Referring to claim 28, Dong discloses synchronizing the operational state of the PCN, container checkpoint, with the operation state of the SCN (See paragraph 0025). -  The method of claim 16 further comprising copying a memory image to the secondary node; and updating copied memory image to be consistent with state of one or more of the drivers or interfaces of the secondary node.
Referring to claim 29, Dong discloses indicating checkpoint action is complete (See paragraph 0047). -  The method of claim 18 wherein upon the transfer of the state of the primary node processor and primary node devices to the secondary node checkpoint shim, the primary node checkpoint engine notifies primary node network driver and the primary node storage driver that the checkpoint process is complete and the non-virtual OS of the primary node resumes, and wherein secondary node checkpoint engine notifies the secondary node network driver and the secondary node storage driver that the checkpoint process is complete and the non-virtual OS of the secondary node resumes.

Referring to claim 30, Dong discloses a fault tolerant system using servers (See paragraph 0019). -A Fault Tolerant (FT) computer system comprising: 
Dong discloses a first server as a primary container (PCN) with storage (See Fig. 1 and 12, paragraph 0002, 0019, 0107, 0108, and 0109). Dong discloses servers with operating systems (See paragraph 0002 and 0024). Dong discloses device drivers and communication interface for coupling to a network (See paragraphs 0107, 0108). Dong Discloses devices drivers and storage medium including SSDs (See paragraphs 0108 and 0109). Dong discloses a COLO manager that executes checkpoint actions (See paragraph 021). - a primary node comprising a first checkpoint shim, and a first non-virtual operating system (OS), the first non-virtual OS comprising a first network driver; a first storage driver; and a first checkpoint engine; and 
Dong discloses a separate server as a secondary container (SCN) with storage (See Fig. 1 and 12, paragraph 0002, 0019, 0107, 0108, and 0109). Dong discloses 
Dong discloses both the PCN and SCN are fed the same request network packets from a client (See paragraph 0005 and 0021). Dong discloses comparison of the outputted packets from the PCN and SCN (See paragraph 0019). Dong discloses initiating a checkpoint if the output response packets do not match including a difference threshold (See paragraphs 0019 and 0020). - wherein if a comparison of a result to a request from a client obtained by the first non-virtual OS and a result obtained to the request from the client by the second non-virtual OS indicates similarity less than a predetermined amount, the first network driver informs the first checkpoint engine to begin a checkpoint process.

Allowable Subject Matter
Claims 5-11, 13, 19-22, 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable, over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if any above 112 rejections are also overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2006/0159011 to Dalal et al.
- Active node and Standby node with checkpoint logic
U.S. Patent App. Pub. 2012/0226832 to Niino
- Fault tolerant system with first and second system
U.S. Patent App. Pub. 2015/0212896 to Pawar et al.
- Primary and Secondary storage devices
U.S. Patent App. Pub. 2017/0300347 to Tian et al.
- Checkpointing between primary and secondary virtual machines

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        August 11, 2021